DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C 112 is withdrawn in light of the amendments in the reply of 11/23/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (U.S. Publication No. 2011/0277655).
Regarding claim 1, Ko teaches a semiconductor device, comprising:
a substrate (Fig. 5, substrate 10);
a conductive feature disposed over a front surface of the substrate (conductive feature ILD 17).;
a redistribution layer (RDL 36) disposed over a back surface of the substrate (top surface in Fig. 5) opposite to the front surface (see Fig. 5);
at least one through silicon via (TSV 20) penetrating through the substrate and contacting the conductive feature (see Fig. 2 and 5), wherein the through silicon via comprises a conductive line (Fig. 2, 20) and an isolation liner (liner 22) enclosing the conductive line; 
at least one bump (bump 39) connecting the redistribution layer to the through silicon via (Fig. 5); and 
a metallic layer (layer 30) formed over the back surface of the substrate (Fig. 4) and disposed over a portion of a periphery of the isolation liner exposed through the substrate (“metallic layer” as described in the claim includes portions which are “removed” and therefore includes the portions which are over the liner), wherein the metallic layer has a removing portion (portions which are not present in Fig. 4) being removed (product by process claims do not give patentable weight to the process, therefore “being removed” is not given patentable weight, see MPEP 2113(I)) to expose the conductive line (see Fig. ), and a remaining portion (portion 36 shown in Fig. 4) connecting to the conductive line via the bump so as to form the redistribution layer (see Fig. 4).


Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Applicant first argues that the metallic layer of Ko is not formed on the isolation layer.  Examiner disagrees, because the “metallic layer” includes “removing portions,” it is considered the entire layer (30), and not only those portions which in which material is present.  Applicant further argues that the removing portions are removed, but as discussed above with respect to claim 1, this is a product by process limitation, and is not given patentable weight.



Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-7, the prior art, alone or in combination, fails to teach or suggest wherein the isolation liner separates the vertical segments of the redistribution layer from the conductive line.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896